         Case 4:20-cv-00207-KGB Document 17 Filed 01/21/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JAVIER COLIN FLORES                                                                   PLAINTIFF

v.                               Case No. 4:20-cv-00207-KGB

VAN BUREN COUNTY JAIL, et al.                                                     DEFENDANTS

                                             ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray on April 3, 2020 (Dkt. No. 11). No objections have been filed, and the

deadline to do so has since passed. Judge Ray recommends that plaintiff Javier Colin Flores’

complaint and amended complaint be dismissed, without prejudice. Having carefully reviewed

the Recommended Disposition, the applicable legal authorities, and the entire record in this matter,

the Court finds no reason to alter or reject Judge Ray’s conclusion.

       Accordingly, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law. Mr. Flores’ complaint and amended complaint are

dismissed, without prejudice (Dkt. Nos. 1, 9). The dismissal of this action constitutes a “strike”

within the meaning of 28 U.S.C. § 1915(g). Finally, the Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal from the Order and Judgment entered in this case

would not be taken in good faith.

       It is so ordered this 21st day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
